Ross, J., and Sharpstein, J., dissenting.
A supersedeas is a statutory remedy, and can only be obtained by a compliance with all the required condition's. By the express language of the act of Congress, in order to obtain such supersedeas, a copy of the writ of error must be lodged for the adverse party in the clerk’s office, where the record remains, within sixty days, Sundays exclusive, after the rendering of the judgment complained of, and giving the security required by law. In the present *221case it is not claimed that this was done. Said the court in Sage v. Central R. R. Co. 3 Otto, 417: “Time is an essential element in the proceeding, and one which neither the court nor the judges can disregard. If a delay beyond the time limited occurs, the right to the remedy is gone, and the successful party holds his judgment or decree freed and discharged from this means of staying proceedings for its collection or enforcement.” The matter being regulated by the statutes of the United States, we are unable to see what the proceedings on motion for a new trial in the State court have to do with it. In our opinion the petitione" is entitled to the writ adjudg im.